Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Johnson (US 20030192564).
For Claim 1, Johnson discloses a pet grooming and skin care appliance (the device of Johnson may be used to groom a pet or provide skin care) comprising: 
(a) a hand-held power tool (1, as annotated in the set of figures to the left; the handle comprising the on/off switch and reverse button, Fig. 1), 

    PNG
    media_image1.png
    532
    576
    media_image1.png
    Greyscale
(b) a drum defining an axis of rotation and having an array of flexible and resilient fingers extending radially outward from the axis of rotation (“comb adaptor” clearly illustrated in Fig. 4 as the inside cylinder supporting the protruding fingers- each finger of Fig. 3 being at least somewhat flexible and resilient in order to function as Johnson intends), and 
(c) a rigid arbor (2, as annotated herein) fixedly attached to and extending coaxially away from a proximal end of the drum, the arbor configured and arranged for operable engagement to the power tool for (i) rotation of the arbor and the drum about the axis of rotation by a powered drive shaft on the power tool (by the on/off switch), and (ii) detachment of the rigid arbor and drum from the power tool as a unitary unit (various styles of combs and brushes are available through the detachment and exchange for another head).
For Claim 2, Johnson discloses the appliance of claim 1 and Johnson further discloses wherein the power tool includes a housing (the handle housing) and the appliance further comprises an enclosure operable for surrounding the drum within an interior volume of the enclosure, with a peripheral side opening through the enclosure for operably exposing fingers of the drum rotated into the peripheral side opening for contact with a pet (the “sheild cup” as illustrated in Figure 2, which provides both an enclosed volume in which the brush spins, and also an opening into the enclosed volume).


Claims 1 & 5 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by “Drill Scrub Brush” published by Old Guy DIY, posted 14 January 2017.
For Claim 1, Old Guy contemplates a pet grooming and skin care appliance (the brush illustrated could be used to groom a pet or provide skin care; see annotated drawing for interpretation) comprising: 

    PNG
    media_image2.png
    540
    710
    media_image2.png
    Greyscale
[AltContent: textbox (2:34 "Drill Scrub Brush" by Old Guy DIY)](a) a hand-held power tool (1, Ryobi power drill), 

    PNG
    media_image4.png
    482
    474
    media_image4.png
    Greyscale
[AltContent: textbox (1:43 "Drill Scrub Brush" by Old Guy DIY)](b) a drum (3, the bolt and brush body) defining an axis of rotation (along the bolt) and having an array of flexible and resilient fingers extending radially outward from the axis of rotation (at least the portions of the brush 4 which extend beyond outwardly beyond the brush body), and 
 (c) a rigid arbor (the portion of the bolt 2) fixedly attached to (via washer and bolt, explained in the video) and extending coaxially away from a proximal end of the drum (extending away from 3), the arbor configured and arranged for operable engagement to the power tool for (i) rotation of the arbor and the drum about the axis of rotation by a powered drive shaft on the power tool (by pulling the trigger), and (ii) detachment of the rigid arbor and drum from the power tool as a unitary unit (by insertion and removal of the bolt from the chuck).
For Claim 5, Old Guy discloses the appliance of claim 1 and Old Guy further discloses wherein the power tool is a power drill having a chuck (as illustrated in the annotated figure, element 1), and the arbor is configured and arranged for operable rotational engagement within the chuck (annotated figure, and as discussed in the video).

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as disclosed by Johnson or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson as applied to claims 1 & 2 above, and in further view of Serra-Garrido (US 20140289978).
For Claim 4, Johnson discloses the appliance of claim 2 and Johnson further contemplates wherein the enclosure is a cylindrical segment comprising between 50% to 67% of the volume of a complete cylinder from which the segment is formed (as illustrated in Fig. 2, the shield cup appears to enclose 50% of the cylinder).
However, if not, then Serra-Garrido, like prior art above, teaches a hair care device (title, disclosure, especially in Figs. 7-10) further comprising a shield enclosure (cover, [0028]) which encloses between 50% to 67% (as illustrated in Figures 7 & 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the cross-section of the shield of Johnson with 50-67% enclosure as taught by Serra-Garrido, in order to better control the shed debris, resulting in predictable results.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claims 1 & 2 above, and further in view of Serra-Garrido (US 20140289978).
For Claim 3, Johnson discloses the appliance of claim 2.
Johnson is silent to wherein the enclosure includes a conduit having a first end in fluid communication with the interior volume defined by the enclosure and a second end adapted for releasable fluid communication connection with a source of suction or a source of pressurized fluid.
Serra-Garrido, like prior art above, teaches a hair care device (title, disclosure, especially in Figs. 7-10) further comprising a shield enclosure (cover, [0028]) includes a conduit (45) having a first end in fluid communication with the interior volume defined by the enclosure (“The dirt and dust present is sucked into duct 45 in the cover,” [0028]) and a second end adapted for releasable fluid communication connection with a source of suction (“hose of a vacuum,” [0026]) or a source of pressurized fluid (“water hose,” [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the shield enclosure of Johnson with a fluid connector and hose extending therein as taught by Serra-Garrido, in order to better handle the shed debris or to provide a more targeted and controlled application of cleaning fluid, both motivations yielding predictable results. Also see [0009], Serra-Garrido, for example.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claims 1 & 2 above, and in further view of McKay (US 20060026783).
For Claim 6, Johnson discloses the appliance of claim 1, and Johnson further discloses wherein the drum comprises (i) a rigid core having a cylindrical sidewall (as clearly illustrated in Figs. 3 & 4).
Johnson is silent to (ii) a flexible and resilient integrally molded element comprising a sheet from which the array of fingers project, with the sheet wrapped around and secured to the sidewall of the core with the array of flexible and resilient fingers projecting radially outward from the axis of rotation of the drum.
McKay, like prior art above, teaches an array of flexible fingers protruding from a core (seen in Figs 1 & 2, the bristles 966 protrude from the core), further comprising a flexible and resilient integrally molded element (mat 962 is one molded sheet, [0069]) comprising a sheet (962) from which the array of fingers (966) project (Figs. 1 & 2), with the sheet wrapped around and secured to a sidewall of the core with the array of flexible and resilient fingers projecting radially outward from the longitudinal axis of the core (as clearly illustrated in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the replacement heads of Johnson with a head with the replaceable mat of protrusions and the mounting technique as taught by McKay, in order to provide an easy way to switch scrubbing styles or to replace worn out protrusions without disposing of the entire head, resulting in a more versatile device.

Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claims 1 & 2 above.
For Claims 7 & 8, Johnson discloses the appliance of claim 1 and Johnson further discloses wherein the drum has at least sixty fingers (as pictured in Fig. 3, there are 80 fingers).
Johnson is silent to each finger having a length of at least 2 cm, or at least 4 cm.
It would have been an obvious matter to one of ordinary skill in the art before the claimed invention was filed to provide each finger of the device of Johnson with a length of more than 2 cm or more than 4 cm, in order to provide a more versatile apparatus capable of effective use on breeds with shorter and thinner coats, as well as thicker and longer coats, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claims 1 & 2 above, in further view of Schonewille et al. (US 20080155769, “Schonewille”).
For Claim 9, Johnson discloses the appliance of claim 1.
Johnson is silent to wherein the fingers have a shore A durometer of between 30 and 100.
Schonewille, like prior art above, teaches a power cleaning device (title, disclosure), further comprising fingers have a shore A durometer of between 30 and 100 (314, [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the fingers of Johnson with a shore A durometer of between 30 and 100 as taught by Schonewille, in order to provide enough force to scrub and clean targeted surfaces.

Response to Arguments
Applicant’s arguments with respect to present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643